Citation Nr: 1453186	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $8,712.66, including the preliminary questions of whether this is a valid debt and whether the Veteran filed a timely request for waiver of it.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to December 1975.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2011 decision of the Committee on Waivers and Compromises (Committee/COWA) at the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing in February 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the electronic portion of the claims file, so of record.


FINDINGS OF FACT

1.  There was not a valid basis for over paying benefits from December 23, 2004 to May 31, 2005.

2.  The overpayment of benefits just prior to that, from October 21, 2004 to December 22, 2004, and later from June 1, 2005 to August 31, 2005, also was not the result of conduct on the Veteran's part amounting to "fraud," "misrepresentation of a material fact", or "bad faith".

3.  Nevertheless, he was solely at fault in the creation of this overpayment due to his acceptance of VA pension benefits while also concurrently receiving Social Security benefits, thus exceeding the permissible income for eligibility for VA benefits, as well as his acceptance of VA pension benefits during a time when he was a fugitive felon.

4.  A recovery of this overpayment would not result in undue hardship to him or tend to defeat the purpose for which his VA benefits were intended.

5.  A failure by him to make restitution would result in unfair gain to him because he received monetary benefits to which he knew he had no entitlement; thus, a recovery of the overpayment of VA benefits would not be against equity and good conscience.


CONCLUSIONS OF LAW

1.  The creation of the overpayment from December 23, 2004 to May 31, 2005 was improper.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2014).

2.  The criteria are not met, however, for waiver of recovery of the overpayment of VA pension benefits from October 21, 2004 to December 22, 2004 and from June 1, 2005 to August 31, 2005.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As part of this assistance, VA is required to notify the claimant of what they must do to substantiate their claim, including apprising them of their and VA's respective responsibilities in obtaining this necessary supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the VCAA, with its expanded duties, is inapplicable to cases involving waivers of recovery of overpayments, noting that the statute at issue in such cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51).  See also Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA provisions are inapplicable to waiver of indebtedness claims).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this appeal.

Nevertheless, suffice to say the appellant was duly apprised of the reasons for the overpayment, and resultant debt to VA, and given opportunity to present evidence and argument as to why he should not be responsible for restitution or repayment of the overage.  This occurred both in the notice of the decision, itself, and in the statement of the case (SOC) provided in October 2011.  Hence, he has had opportunity to be heard on this matter, including at a hearing before the Board, which, as mentioned, he had in February 2013.

II. Analysis

VA law provides that recovery of overpayments of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a) (2014).  The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.


The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2014).

The Veteran has appealed the denial of a waiver of recovery of the debt of $8,712.66 due to overpayment of VA pension benefits.  The debt at issue stems from both his receipt of Social Security benefits, which put him above the income threshold for eligibility for VA pension benefits, and receipt of pension benefits also during a time when he was considered a fugitive felon.


The Veteran's overpayment consists of an $846.00 debt for the period from August 1, 2005 to August 31, 2005, and a second debt of $7,866.66 for the period from October 21, 2004 to July 31, 2005.  In requesting forgiveness of this debt, he does not contest its validity from October 21, 2004 to December 22, 2004, or from July 5, 2005 to July 31, 2005.  But he does dispute the validity of the debt from December 23, 2004 to July 4, 2005, and from August 1, 2005 to August 31, 2005.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); Narron v. West, 13 Vet. App. 223 (1999); VAOPGCPREC 6-98 (where the validity of a debt is challenged, this preliminary issue must be developed and decided before the issue of entitlement to waiver of the debt can be considered.)

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran:  (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net-worth requirements under 38 C.F.R. § 3.274 and does not have an annual income exceeding the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

Pension is not payable on behalf of a veteran for any period during which he is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e); 38 U.S.C.A. § 5313B (West 2002).

The record shows that in an October 2003 rating decision, the RO granted the Veteran's claim for nonservice-connected pension due to a cerebrovascular accident (stroke) with resultant left-sided weakness, effective September 4, 2003.

A review of his court records shows that, on October 6, 2004, the Veteran was charged with the felony of second-degree domestic assault, as well as several charges of misdemeanor third-degree domestic assault.  On October 21, 2004, a grand jury indictment was filed, a warrant was issued, and a bond set.  On December 22, 2004, the indictment was returned by the grant jury and signed by a judge, and the warrant was served on the Veteran.  It was during this period between October 21, 2004 and December 22, 2004 that he was considered a fugitive felon, which he does not contest.  The Board also sees there were later periods during which he also was a fugitive felon; however, he was ineligible for VA pension benefits during those times due to his income, as will be explained.

As of July 2005, the Veteran was receiving monthly Social Security Administration benefits that affected his net worth, and thus his eligibility for VA pension benefits.  See 38 U.S.C.A. § 1522.  The payments were retroactive to June 2005.  Therefore, as of June 2005, he was ineligible for VA pension benefits due to his net worth exceeding the maximum annual pension rate.  His debt from October 21, 2004 to December 22, 2004 owing to his fugitive-felon status is valid.  His debt from June 1, 2005 to August 31, 2005 due to his ineligibility for pension benefits based on his increased net worth is also valid.  However, there is no evidence in the claims file supporting a valid debt from December 23, 2004 to May 31, 2005.  As there is no valid debt for this time period, further inquiry is unnecessary.

As to the debt for the time periods of October 21, 2004 to December 22, 2004 and from June 1, 2005 to August 31, 2005, as these debts are valid, the Board turns to the question of whether the overpayment should be waived.  The Veteran asserts that he was not at fault in the creation of this debt.  During his February 2013 videoconference hearing, he testified that he did not receive the paperwork notifying him of this debt because he had moved, although he did have his VA payment automatically deposited into his bank account.  He testified that he believed after he informed VA that he was receiving Social Security benefits that VA resultantly would verify said benefits, as well as his then current address.  Therefore, he does not believe he was at fault in creating the resultant overpayment.  

He further testified that his only source of income is Social Security, and that collection of the debt would result in undue hardship to him.  But he conceded during his hearing that he was able to pay his rent, electricity, and other living expenses, even taking into consideration the VA repayment plan.

Based on the evidence of record, the Board finds against the claim.  The Veteran's actions (or inactions) created this debt.  Although he reports never receiving the letter regarding his overpayment because he had moved, it was incumbent on him to notify VA of his new address.  He has a duty to keep VA apprised of his current address.  See Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, there is a "presumption of [administrative] regularity" that applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties.  See Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  To that end, he also failed to stop the automatic deposit into his bank account and, consequently, continued to accept VA benefits as though he was so entitled.

In regards to whether collection of the debt would defeat the purpose of the benefit, it would not.  The Veteran clearly received benefits to which he was not entitled, so waiver of recovery of this consequent indebtedness would result in unjust enrichment to him.  If a waiver of recovery is granted, it would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled.  There is no indication that his reliance on these payments resulted in relinquishment of another valuable right.


The Board has considered whether he would be subjected to undue hardship if the debt were recovered.  "Financial hardship" is primarily intended to mean that he would be deprived of basic necessities such as food, clothing, and shelter.  As stated earlier, he conceded during his videoconference hearing that, even with the VA repayment plan in place, he is still able to pay his rent, electricity, and other necessary living expenses.  Therefore, there is no indication that recoupment of this debt would cause him undue financial hardship.  Mere inconvenience in repaying this debt is not tantamount to undue financial hardship.

So, ultimately, in viewing the elements of equity and good conscience, the Board concludes that the negative evidence outweighs the positive evidence and that the facts of this case demonstrate that waiver of recovery of the valid overpayments from October 21, 2004 to December 22, 2004 and from June 1, 2005 to August 31, 2005 is not against equity and good conscience.  Accordingly, waiver of recovery of the overpayment of these debts is denied.  And as stated earlier, there is no valid debt from December 23, 2004 to May 31, 2005.


ORDER

The overpayment of pension benefits from December 23, 2004 to May 31, 2005 is not a valid debt.

However, the overpayment of pension benefits from October 21, 2004 to December 22, 2004 and from June 1, 2005 to August 31, 2005 is a valid debt, and waiver of recovery of the overpayment is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


